DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.		Claims 1-6 are allowed.
3.		The following is an examiner’s statement of reasons for allowance: The closest prior art of Lawrence (U.S. patent pub. 2022/0028161 A1) discloses a system for traversing hierarchical level of detail (HLOD) for rendering on a display. The system uses the uniform dimensional aspects of the structured tress to generate the object space representation of the HLOD. Lawrence nor any other prior art of record, regarding claim 1, teaches the features of “ (S201) calculating an average normal of all points of a child node at the lowest level as a normal of the node; and taking a ratio of the number of points of the node to the number of all points of the point cloud as a normal weight of the node; and (S202) downsampling point cloud data of the child node from bottom to top; putting a downsampled point cloud of the child node into a corresponding parent node at an upper level; calculating a normal and a normal weight of the parent node according to a normal and a normal weight of the child node; according to such rule, operating level by level until the root node is reached to obtain all normal LOD visualization nodes; and (S3) determining a node scheduling strategy according to a relationship between a viewpoint, a viewing frustum and a normal of a render node; and respectively calling a reading thread and a rendering thread to simultaneously perform reading and rendering according to the scheduling strategy,” these, in combination with the other claim limitations. Regarding claims 2-6, these claims are directly or indirectly dependent from allowable independent claim 1, therefore, these claims are allowed.
4.		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
5.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND BHATNAGAR whose telephone number is (571)272-7416.  The examiner can normally be reached on M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-4650.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANAND P BHATNAGAR/
Primary Examiner, Art Unit 2668
August 8, 2022